NUMBER 13-13-00539-CR

                                   COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI - EDINBURG


        IN RE THE STATE OF TEXAS EX REL. STEPHEN B. TYLER


                          On Petition for Writ of Mandamus.


                                MEMORANDUM OPINION

     Before Chief Justice Valdez and Justices Rodriguez and Garza
                   Memorandum Opinion Per Curiam1

       Relator, the State of Texas ex rel. Stephen B. Tyler, filed a petition for writ of

mandamus seeking to compel the respondent, the Honorable Daniel Gilliam, Presiding

Judge of County Court at Law No. Two of Victoria County, Texas, to issue written

findings of fact and conclusions of law concerning his order granting an instructed

verdict and the resulting entry of a judgment of acquittal in trial court cause number 2-

100157, the State of Texas v. Michael Chavez.



       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
      To be entitled to mandamus relief, the relator must show: (1) that he has no

adequate remedy at law, and (2) that what he seeks to compel is a ministerial act. In re

State ex rel. Weeks, 391 S.W.3d 117, 122 (Tex. Crim. App. 2013) (orig. proceeding). If

the relator fails to meet both of these requirements, then the petition for writ of

mandamus should be denied. State ex rel. Young v. Sixth Jud. Dist. Ct. of App. at

Texarkana, 236 S.W.3d 207, 210 (Tex. Crim. App. 2007) (orig. proceeding).

      The Court, having examined and fully considered the petition for writ of

mandamus and the applicable law, is of the opinion that relator has not met his burden

to obtain mandamus relief. See State ex rel. Young, 236 S.W.3d at 210. Accordingly,

relator’s petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).



                                                              PER CURIAM

Do not publish. TEX. R. APP. P. 47.2(b).

Delivered and filed the 9th
day of October, 2013.




                                            2